PER CURIAM.
Petitioner, Ray Hill, who by order of this Court filed July 26, 1961, was suspended from the practice of law for a period of twelve months and thereafter until he should demonstrate to the Board of Governors that he was entitled to be reinstated, seeks reinstatement as a member of The Florida Bar
The referee appointed to act on the petition for reinstatement took testimony and received evidence after which he filed his report. In this report to the Board of Governors the referee found that petitioner “appeared to be rehabilitated so as to be qualified to be reinstated as a member of The Florida Bar” and recommended reinstatement of petitioner.
*296Acting on the referee’s report and recommendation the Board of Governors approved and adopted the report and recommendation and recommends that petitioner he reinstated.
We have carefully examined the record presented to us. It justifies the findings of the referee and the recommendation of the Board of Governors.
Accordingly the petition for reinstatement is granted and the petitioner, Ray Hill, is reinstated as an active member in good standing of The Florida Bar.
It is so ordered.
DREW, C. J., and THORNAL, O’CON-NELL, CALDWELL and ERVIN, JJ., concur.